BLD-231                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1536
                                       ___________

                             IN RE: RONNIE VAUGHN,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                        (Related to D.C. Civ. No. 1-16-cv-01072)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  May 11, 2017
          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                              (Opinion filed: July 11, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       In June of 2016, Ronnie Vaughn filed a 28 U.S.C. § 2241 petition in the District

Court, claiming that his due process rights had been violated at a parole hearing when the

hearing examiner “proceeded forward with the hearing without all of the information that

was submitted to the Parole Commission . . . to score [him] correctly.” He filed an


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
amended petition in December of 2016, claiming that “[t]he United States Parole

Commission conducted the hearing in an unconstitutional manner by not applying the

1987 Regulations and 1991 Guidelines to [his] initial hearing.” In April of 2017, the

District Court denied Vaughn’s request for counsel—observing that “it is not clear that

the petition has arguable merit”—but has yet to resolve his § 2241 petition.

       Meanwhile, in March of 2017, Vaughn filed this mandamus petition, claiming that

“[h]ad the parole board properly scored [him] he would have received parole on July 27,

2015.” He argues that the District Court’s delay in resolving his petition is “tantamount

to a failure to exercise jurisdiction,” and apparently seeks an order from this Court

directing the District Court to resolve it.

       While we “may issue a writ of mandamus on the ground that undue delay is

tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), only five months have passed since Vaughn filed his amended § 2241

petition. We also note that the District Court, just weeks ago, denied his request for

counsel. Though the five-month delay is concerning, it does not warrant mandamus

relief. See id. We are confident that the District Court will rule on his petition without

undue delay. His mandamus petition will be denied.




                                              2